DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims	1-2, 5, 7-9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Satoshi et al. (JP 2016168713).
Regarding claim 1, Satoshi et al. teaches a decorative sheet (See Abstract) comprising a base material layer 11 (paragraphs [0010]-[0016]) which may contain titanium oxide which provides heat shielding property and increases reflectance of infrared light and therefore would be produce an infrared-reflective substrate, and a decorative layer disposed on the infrared-reflective substrate and including a solid printing layer and a pattern layer, i.e. picture layer (paragraphs [0017]-[0018]), wherein the solid printing layer contains titanium oxide (paragraph [0019]) which inherently is an infrared-reflective inorganic pigment and a binder resin (paragraph [0035]), and the picture layer contains at least three compounds selected from the organic pigment group consisting of a quinacridone, an isoindolinone, and a phthalocyanine (paragraph [0019]) and a binder resin (paragraphs [0036]-[0038]).
Given the overlap between the decorative sheet of Satoshi et al. and that presently claimed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a decorative sheet that is both disclosed by Satoshi et al. and encompassed by the present claims and thereby arrive that the claimed invention.
Regarding claims 2 and 12, Satoshi et al. teaches wherein the solid printing layer contains the pigments in an amount of approximately 76% (based on amounts calculated from paragraph [0035]) which falls within the claimed ranges of 20 to 80% by mass and 40 to 80% by mass based on the solid content of the solid printing layer. While the pigments used in this example are not inorganic, Satoshi does teach that the pigments may be titanium oxide which is inorganic. Therefore, it would have obvious to one of ordinary skill in the art to use the inorganic pigments in the amounts including those presently claimed and thereby arrive at the claimed invention.
Regarding claim 5, Satoshi et al. teaches wherein the picture layer contains the organic pigments in an amount of approximately 75% (based on amounts calculated from paragraph [0036]) which falls within the claimed range of 10 to 80% by mass based on the solid content of the picture layer.
Regarding claim 7, Satoshi et al. teaches wherein the infrared-reflective substrate contains titanium oxide (paragraph [0014]).
Regarding claim 8, Satoshi et al. teaches further comprising an overlay film layer (paragraphs [0022]-[0024]) disposed on the decorative layer and may correspond to either a transparent resin layer or a protective layer as claimed. Further, Satoshi et al. discloses a topcoat layer (paragraph [0028]) which may correspond to a protective layer as claimed.
Regarding claim 9, given that Satoshi et al. teaches decorative sheet comprising materials and structure identical to that presently claimed, the decorative sheet would intrinsically have an L* value as presently claimed, absent evidence to the contrary.
Regarding claim 11, Satoshi et al. teaches wherein infrared- reflective substrate contains titanium oxide and polypropylene resin (paragraph [0034]) which corresponds to an infrared-reflective inorganic pigment and a binder resin as claimed, respectively. Satoshi et al. discloses the content of the infrared-reflective pigment in the infrared-reflective substrate is 23 parts by mass based on 100 parts by mass of the binder resin (paragraph [0034]). It is apparent, however, that the instantly claimed content of infrared-reflective pigment and that taught by Satoshi et al. are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
	In light of the case law cited above and given that there is only a “slight” difference between the content of infrared-reflective pigment disclosed by Satoshi et al. and that disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the content of infrared-reflective pigment disclosed in the present claims is but an obvious variant of that disclosed in Satoshi et al., and thereby one of ordinary skill in the art would have arrived at the claimed invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Satoshi et al. (JP 2016168713) in view of Ookawa et al. (US 2016/0024327).
Satoshi et al. is relied upon as disclosed above.
Regarding claim 3, Satoshi et al. teaches wherein the inorganic pigment contains titanium oxide (paragraph [0019]) but fails to teach iron oxide or manganese.
However, Ookawa et al. teaches a coating film comprising black inorganic pigment containing an oxide of two or more metals selected from groups 4 to 11, namely Ti, V, Cr, Mn, Fe, etc.  (See Abstract, paragraph [0057]) or composite oxides including Ti-Mn-Cu, Mn-Fe-Cu, or Cr-Mn-Cu. Ookawa et al. further discloses the coating film comprising a binder resin including urethane resins (paragraphs [0109]-[0112]). Both Satoshi et al. and Ookawa et al. disclose pigmented layers on substrates for use in applications requiring weather resistance including heat-shielding (Satoshi et al., paragraphs [0002] and [0004]; Ookawa et al., paragraphs [0002], [0005]-[0006] and [0117]-[0125]).
It would have been obvious to one of ordinary skill in the art to include iron oxide or a manganese-containing composite oxide and at least one metal element other than manganese in the inorganic pigment of Satoshi et al. in order to impart resistance to temperature increases caused by infrared light absorption (Ookawa et al., paragraph [0056]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Satoshi et al. (JP 2016168713) in view of Saitou (US 2014/0018495).
Satoshi et al. is relied upon as disclosed above.
Regarding claim 4, Satoshi et al. fails to teach thickness of the solid printing layer as claimed.
However, Saitou teaches a decorative sheet comprising a substrate, solid print layer, and image layer, wherein the thickness of the solid printing layer is 1-20 µm (paragraph [0070]) which encompasses the claimed range of 0.5 to 15 µm. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art to choose a thickness of the solid printing layer of Satoshi et al. in order to impart sufficient avoidance of color change or variation of the surface of the substrate from affecting the color of the pattern of the decorative sheet, i.e. impart effective hiding power (Saitou, paragraph [0070]).
	

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Satoshi et al. (JP 2016168713) in view of Kijima et al. (US 2004/0076804).
Satoshi et al. is relied upon as disclosed above.
Regarding claim 6, Satoshi et al. fails to teach thickness of the picture layer as claimed.
However, Kijima et al. teaches a decorative film-sheet comprising a substrate, a picture layer and a shielding layer (paragraphs [0096]-[0097]), i.e. solid printing layer. Both Satoshi et al. and Kijima et al. teach decorative sheets for various purposes including furniture (Satoshi, paragraph [0006]; Kijima, paragraph [0002]) comprising picture/pattern layer having a wood grain pattern (Satoshi paragraph [0017]; Kijima, paragraph [0096]). Kijima et al. further discloses it is known to use picture layers having thickness of about 1 to 5 µm (paragraph [0096]). Therefore, it would have been obvious to one of ordinary skill in the art to use a picture layer having thickness of about 1 to 5 µm in Satoshi et al. and thereby arrive at the presently claimed invention.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Satoshi et al. (JP 2016168713) in view of Ueno et al. (US 2004/0076804).
Satoshi et al. is relied upon as disclosed above.
Regarding claim 13, Satoshi et al. fails to teach wherein the picture layer contains the organic pigments in an amount of 12 to 50% by mass based on the solid content of the picture layer as claimed.
However, Ueno et al. teaches a decorative sheet (See Title) comprising a substrate containing colorant including titanium oxide substrate (paragraphs [0019] and [025]), i.e. an infrared-reflective, and a decorative layer disposed on the infrared-reflective substrate and including a solid printing layer and a picture layer (decorative layer and resin layer, respectively, paragraphs [0032] and [0059]), wherein the solid printing layer contains an infrared-transparent or infrared-reflective inorganic pigment and a binder resin (paragraphs [0032]-[0038]), and the picture layer contains the same colorants used for the base sheet (paragraph [0059]) including 1 to 30 parts by weight of organic pigments of a quinacridone, an isoindolinone, and a phthalocyanine (paragraphs [0025]-[0026]), and a binder resin (paragraph [0057]). It would have been obvious to one of ordinary skill in the art to use an amount of organic pigment including that presently claimed in the picture layer of Satoshi et al. in order to achieve the desired weather resistance (Ueno et al., paragraph [0026]).
Response to Arguments
Applicant's arguments filed 04/26/22 have been fully considered but they are not persuasive. 
Applicant amended claims to overcome claim objections and 35 USC 112(b) rejection of record. Applicant also amended claims to include new claims 11-13.
Applicant argues that the solid printed layer and the pattern layer in Satoshi are different layers, and none of the layers disclosed in Satoshi requires at least three compounds selected from the organic pigment group consisting of a quinacridone, an isoindolinone, a nickel azo complex and a phthalocyanine.
However, in paragraphs [0017]-[0019], [0036]-[0038] of Satoshi discloses any ink may be used for the solid printing layer and pattern layer and based on Example 1, polyazo is used as a pigment in the pattern layer. Therefore, it is clear that Satoshi teaches use of any of the disclosed pigments including quinacridone, an isoindolinone, and a phthalocyanine in either layer.
With respect to claim 2, Applicant argues that the solid printing layer of Example 1 of Satoshi et al. contains no inorganic pigment.
It is agreed the example does not explicitly use inorganic pigments. However, Satoshi does teach that the pigments may be titanium oxide (See paragraph [0019]) which is inorganic. Therefore, it would have obvious to one of ordinary skill in the art to use the inorganic pigments in the amounts including those presently claimed and thereby arrive at the claimed invention.
With respect to claim 5, Applicant argues that Example 1 of Satoshi et al. includes three layers. The contents of organic pigments in the layers are approximately 8.2%, 9.1%, and 9.7%, respectively. None meets the range recited in claim 5.
However, Satoshi does teach organic pigment in an amount of approximately 75% (based on amounts calculated from paragraph [0036]) which falls within the claimed range of 10 to 80% by mass based on the solid content of the picture layer. Specifically, 6.0 parts of polyazo and 3.1 parts of phthalocyanine results in 75% by mass based on the solid content of the picture layer (6.0 + 3.1)/(3 + 6.0 + 3.1) x 100= 75%). It is unclear how Applicant’s values of 8.2%, 9.1% and 9.7% are obtained. Clarification is requested.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787